RECORD IMPOUNDED

                            NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-5131-17T5

IN THE MATTER OF THE CIVIL
COMMITMENT OF J.D.,
SVP-668-13.
____________________________

                Argued telephonically May 28, 2020 –
                Decided June 23, 2020

                Before Judges Koblitz, Whipple and Mawla.

                On appeal from the Superior Court of New Jersey, Law
                Division, Essex County, Docket No. SVP-668-13.

                Susan Remis Silver, Assistant Deputy Public Defender,
                argued the cause for appellant J.D. (Joseph E. Krakora,
                Public Defender; Susan Remis Silver, on the briefs).

                Victoria Renee Ply, Deputy Attorney General, argued
                the cause for respondent State of New Jersey (Gurbir S.
                Grewal, Attorney General, attorney; Melissa H. Raksa,
                Assistant Attorney General, of counsel; Victoria Renee
                Ply, on the brief).

PER CURIAM
      J.D. appeals from a January 28, 2019 order committing him to the State

of New Jersey Special Treatment Unit (STU) for the custody, care, and treatment

of sexually violent predators. We affirm.

      We previously addressed the background of this case when we affirmed

J.D.'s challenge to being returned to the STU. We stated:

                  On November 6, 2009, when [J.D.] was
            seventeen-years-old, he pled guilty to one count of
            aggravated sexual assault, N.J.S.A. 2C:14–2, for
            having "sexual relations" with a child less than thirteen
            years old in a church bathroom, and one count of
            unlawful possession of a knife, N.J.S.A. 2C:39–5(d),
            stemming from an incident where J.D. had a knife in
            the presence of his father. He received a three-year
            suspended sentence, conditioned upon his completion
            of a residential treatment program and all aftercare
            recommendations, and three years' probation. [J.D.]
            violated probation when he was terminated from
            residential treatment, and as a result, he was sent to
            New Jersey Training School for Boys (Jamesburg). In
            May 2011, [J.D.] was transferred from Jamesburg to the
            Adult Diagnostic and Treatment Center (ADTC).

                   The clinical certificates of two psychiatrists
            dated March 4, 2013, diagnosed [J.D.] with Sexual
            Disorder NOS (Not Otherwise Specific) and Dysthymia
            (Persistent Depressive Disorder). The trial judge issued
            a temporary commitment order[] based upon the
            certificates, and on July 30, 2014, the trial judge
            ordered [J.D.] be committed to the [STU].

                  [J.D.]'s pleas and sentence were vacated on July
            1, 2015, after he filed for post-conviction relief because
            he had not been adequately informed his pleas could

                                                                         A-5131-17T5
                                        2
             lead to his involuntary commitment. The 2013 petition
             for civil commitment was dismissed without prejudice
             on July 2, 2015, because the sexual assault conviction
             had been vacated. [J.D.] pled to two aggravated sexual
             assault charges in January of 2016, and the State filed
             an Amended Petition for Commitment under the Sexual
             Violent Predator Act (SVPA)[1] on February 24, 2016,
             seeking commitment, or "in the alternative, since
             probable cause has been established that [J.D.] is a
             sexually violent predator, an order should be entered
             for [him] to be taken to a psychiatric hospital for five
             days so that he may be evaluated for SVP
             commitment."[] At the State's request, the trial court
             reopened the commitment proceedings by vacating the
             July 2, 2015 order dismissing the original commitment
             petition. On February 29, 2016, the trial court
             sentenced [J.D.] to a three-year, time-served sentence.

                    [J.D.] was then transported to the STU. [There,
             two doctors] attempted to evaluate [J.D.] when he was
             transported to the STU, but he declined to be
             interviewed by either doctor. Both doctors reviewed
             [J.D.'s] records, which included reports as recent as
             2015 and provided detailed clinical certificates. Both
             doctors diagnosed [J.D.] with Pedophilic Disorder,
             other Specified Paraphilic Disorder–Non–Consent, and
             Antisocial Personality Disorder–Severe.

                   The certificates were provided to the court in a
             hearing on March 1, 2016. [J.D.]'s counsel was notified
             just thirty minutes prior to the hearing but was in
             attendance along with [J.D.] After reviewing the
             record, the trial judge then issued a Temporary
             Commitment Order. . . .



1
    N.J.S.A. 30:4–27.24 to –27.38.
                                                                        A-5131-17T5
                                        3
            [Matter of the Civil Commitment of J.D., No. A-2495-
            15 (slip. op. at 1-4) (App. Div. Dec. 1, 2016).]

      We concluded the State presented evidence warranting J.D.'s commitment

because he stipulated to the finding when the court entered the temporary

commitment order, declined to be interviewed by medical personnel when he

was transferred to the STU, and the State presented two current psychiatric

certificates detailing his serious, ongoing difficulty controlling his sexual

behavior and high likelihood of re-offending. Id. (slip op. at 6-7).

      This appeal arises from J.D.'s initial commitment hearing, which occurred

during three days in October and November 2018. Prior to the hearing, J.D.

filed a motion for a Rule 104 hearing to bar the testimony of the State's

psychiatrist and the psychologist who evaluated him. The trial judge denied the

motion without a hearing. At the subsequent commitment hearing, the State

presented the testimony of both doctors, and J.D. presented the testimony of a

neuropsychologist and a psychologist. The judge granted the State's request to

commit J.D. to the STU setting forth his findings in a 104-page oral decision,

which we summarize here.

      The judge recited J.D.'s long history of offenses, including convictions for

aggravated sexual assault, two temporary commitments to the STU in 2013 and

2016, and his admission to "a number of very serious sexual offenses," which

                                                                          A-5131-17T5
                                        4
included ten to eleven known victims and potentially as many as fifteen. The

judge recounted that J.D. began sexually offending at the age of six , including

committing a sexually violent offense against his father. J.D. acted out sexually

while in treatment, admitted he would re-offend if given the opportunity, and

his prognosis in treatment was poor because he showed no remorse, guilt,

motivation, or willingness to change his behavior. The judge found no evidence

J.D. could control his urges, and that he had lied his way through his

psychological and psychiatric evaluations, both of which concluded he needed

to be in a highly structured treatment facility.

      Based on the expert testimony, the trial judge concluded J.D. suffered

from serious developmental problems and paraphilia prior to puberty. He found

the evidence supported a finding that J.D. suffered from borderline personality

traits and anti-social personality disorder, and J.D.'s pedophilia represented a

continuation of his disorders. The judge concluded treatment did not succeed

because J.D. did not comply and exhibited out of control behavior.

      J.D. raises the following points on this appeal:

            POINT I - THE TRIAL COURT ERRED WHEN IT
            DENIED A RULE 104 HEARING.

            POINT II - THE TRIAL COURT ABUSED ITS
            DISCRETION WHEN IT QUALIFIED THE STATE
            DOCTORS AS EXPERTS WHEN THEY BOTH

                                                                         A-5131-17T5
                                         5
            LACKED ANY SPECIALIZED KNOWLEDGE ON
            THE SEXUAL RECIDIVISM RISK OF AN ADULT
            WHO ONLY SEXUALLY OFFENDED AS A
            JUVENILE.

            POINT III - THE TRIAL COURT ABUSED ITS
            DISCRETION WHEN IT QUALIFIED [THE STATE'S
            DOCTORS] AS EXPERTS WITHOUT THE STATE
            PROVING THEY USED A RELIABLE RISK
            ASSESSMENT METHOD TO ASSESS AN ADULT,
            LIKE J.D., WHO ONLY SEXUALLY OFFENDED AS
            A JUVENILE.

            POINT IV - THE TRIAL COURT VIOLATED J.D.'S
            8TH AMENDMENT AND DUE PROCESS RIGHTS
            BECAUSE IT FAILED TO RECOGNIZE THAT J.D.
            PRESENTED A REDUCED RECIDIVI[S]M RISK AS
            HE STOOD BEFORE THE COURT BECAUSE HE
            ONLY OFFENDED AS A JUVENILE.

            POINT V - THIS COURT MUST REVERSE
            BECAUSE THE TRIAL COURT COMMITTED J.D.
            BASED   ON    CLEAR  MISTAKES  ABOUT
            EVIDENCE IN THE RECORD.

                                       I.

      Our scope of review of a judgment for commitment under the SVPA "is

extremely narrow." In re Civil Commitment of R.F., 217 N.J. 152, 174 (2014)

(quoting In re D.C., 146 N.J. 31, 58 (1996)). "We give deference to the findings

of our trial judges because they have the 'opportunity to hear and see the

witnesses and to have the "feel" of the case, which a reviewing court cannot

enjoy.'" Ibid. (quoting State v. Johnson, 42 N.J. 146, 161 (1964)). Moreover,

                                                                        A-5131-17T5
                                       6
"[t]he judges who hear SVPA cases generally are 'specialists' and 'their expertise

in the subject' is entitled to 'special deference.'" Ibid. (quoting In re Civil

Commitment of T.J.N., 390 N.J. Super. 218, 226 (App. Div. 2007)). Thus, "[s]o

long as the trial court's findings are supported by 'sufficient credible evidence

present in the record,' those findings should not be disturbed." Ibid. (quoting

Johnson, 42 N.J. at 162).

      We also afford great deference to a trial court's evidentiary rulings and

"generally do not disturb the trial court's decision unless the ruling demonstrably

comprises an abuse of discretion." In re Commitment of A.Y., 458 N.J. Super.
147, 169 (App. Div. 2019) (citing Hisenaj v. Kuehner, 194 N.J. 6, 16 (2008));

see also In re Commitment of R.S., 339 N.J. Super. 507, 531 (App. Div. 2001).

We will not substitute our own judgment for the trial court's "unless 'the trial

court's ruling was so wide of the mark that a manifest denial of justice resulted.'"

State v. Brown, 170 N.J. 138, 147 (2001) (citing State v. Marrero, 148 N.J. 469,

484 (1997)).

                  The SVPA permits the State to involuntarily
            commit "a person who has been convicted . . . of a
            sexually violent offense" who "suffers from a mental
            abnormality or personality disorder that makes the
            person likely to engage in acts of sexual violence if not
            confined in a secure facility for control, care, and
            treatment. N.J.S.A. 30:4-27.26. At the commitment
            hearing, the State must establish three elements: (1) that

                                                                            A-5131-17T5
                                         7
             the individual has been convicted of a sexually violent
             offense, ibid., (2) that he suffers from a mental
             abnormality or personality disorder, ibid., and (3) that
             as a result of his psychiatric abnormality or disorder, "it
             is highly likely that the individual will not control his
             or her sexually violent behavior and will reoffend." In
             re Commitment of W.Z., 173 N.J. 109, 130 (2002).

             [In re Civil Commitment of R.F., 217 N.J. at 173.]

The State bears the burden of proving these elements by clear and convincing

evidence. Ibid.

                                         A.

       J.D. argues that the denial of a Rule 104 hearing deprived him of the

opportunity to prove the assessment tools the State's experts utilized were

invalid because they were normed to adult offenders, whereas J.D.'s offenses

were committed when he was a juvenile. J.D. asserts the State did not establish

a credible scientific basis to assess the risk of recidivism by juvenile-only sex

offenders, and the evidence did not support the decision to commit him to the

STU.

       The decision whether to conduct a Rule 104 hearing is discretionary. See

Townsend v. Pierre, 221 N.J. 36, 54 n.5 (2015). Although the better practice is

to address the admissibility of an expert's testimony at such a hearing, we have

held it is not reversible error to decline to do so where an expert is examined at


                                                                           A-5131-17T5
                                         8
length during the trial itself. Fairfax Fin. Holdings Ltd. v. S.A.C. Capital Mgmt.,

L.L.C., 450 N.J. Super. 1, 100 n.50 (App. Div. 2017).

      We discern no reversible error here because the judge heard from all four

experts and was able to assess their credibility and compare their methodologies

prior to deciding J.D.'s commitment. Moreover, J.D.'s counsel was able to cross-

examine the State's experts at length over the course of three days.

                                          B.

      J.D. argues the trial judge erred in qualifying the State's experts because

they had insufficient expertise to assess the risk of a juvenile-only sex offender.

He also argues the judge made no finding as to the validity of the assessment

methodology the State's experts used to conclude J.D. was at high risk of

reoffending.

      N.J.R.E. 702 requires an expert possess "specialized knowledge [that] will

assist the trier of fact to understand the evidence or to determine a fact in issue."

An expert must be "'suitably qualified and possessed of sufficient specialized

knowledge to be able to express [an expert opinion] and to explain the basis of

that opinion.'" Agha v. Feiner, 198 N.J. 50, 62 (2009) (alteration in original)

(quoting State v. Moore, 122 N.J. 420, 458-59 (1991)). SVPA commitment

requires that a "psychiatrist . . . testify at the hearing to the clinical basis for the


                                                                                A-5131-17T5
                                           9
need for involuntary commitment as a sexually violent predator." N.J.S.A. 30:4-

27.30.

      The record does not support J.D.'s argument that the State's experts were

unqualified to offer an opinion under N.J.S.A. 30:4-27.30. Both witnesses were

previously qualified as experts in several other commitment hearings. The

State's psychiatrist testified at length regarding his professional training and

extensive history of assessing juvenile-only offenders and their risks to reoffend.

The State's psychologist also addressed the current research related to juvenile

sex offenders and testified his practice outside of the STU included a significant

number of juvenile sex offenders. See State v. Townsend, 186 N.J. 473, 495

(2006) (holding a clinical psychologist with several years of clinical experience

counseling battered women qualified to testify from occupational experience

regarding the effects of battering on women who were not diagnosed with

battered women's syndrome).

      We also reject J.D.'s argument that the methodology utilized to assess his

likelihood of re-offense was unsound and inadmissible pursuant to In re

Accutane Litig., 234 N.J. 340 (2018). We have stated:

                  In Accutane, the Court explained trial courts
            perform their "gatekeeping role" to assure reliability of
            expert scientific testimony by requiring experts "to
            demonstrate" they applied "scientifically recognized

                                                                           A-5131-17T5
                                       10
            methodology in the way that others in the field practice
            the methodology." 234 N.J. at 399-400. Thus, "[w]hen
            a proponent does not demonstrate the soundness of a
            methodology, both in terms of its approach to reasoning
            and to its use of data, from the perspective of others
            within the relevant scientific community, the
            gatekeeper should exclude the proposed expert
            testimony on the basis that it is unreliable." Id. at 400.

            [A.Y., 458 N.J. Super. at 170.]

      "'[T]he use of actuarial instruments is generally accepted by professionals

who assess sex offenders for risks of reoffense.'" Id. at 172 (quoting In re

Commitment of R.S., 339 N.J. Super. at 538). "[A]ctuarial risk assessment

instruments are admissible in SVPA commitment hearings 'when such tools are

used in the formation of the basis for a testifying expert's opinion concerning

the future dangerousness of a sex offender.'" Id. at 137 (quoting In re

Commitment of R.S., 173 N.J. at 137). The testifying expert may utilize such

instruments to explain "how he or she reached a conclusion concerning an

individual's risk assessment . . . a testifying expert now may rely on actuarial as

well as clinical information when formulating an opinion concerning future

dangerousness" of a sex offender. In re Commitment of R.S., 173 N.J. at 137.

      At the outset, we note J.D.'s and the State's experts agreed there was no

instrument available to predict risk in adults who committed sex offenses as

juveniles and relied on other factors to form their opinions.            The State's

                                                                             A-5131-17T5
                                       11
psychiatrist based his opinion on the clinical certificates, pre-sentence

investigation reports, forensic evaluations, progress notes, Treatment Progress

Review Committee reports, other experts' reports, and his three clinical

interviews with J.D. over the preceding two years. The State psychologist relied

on his evaluation of J.D., scholarship in the field of childhood sexuality, and

J.D.'s trajectory throughout the time he spent in different treatment programs,

including the various degrees of restriction imposed on him in these programs.

The psychologist also referenced the commonly utilized risk assessment based

instruments Stable 2007 and SVR-20.2 Although these instruments were not

normed to juveniles, the psychologist testified they were only used as a way to

organize and structure his analysis of the risk factors present in J.D.'s case.

       The record supports the judge's finding the State's experts were qualified

to testify and utilized valid risk assessment methods.         Contrary to J.D.'s

arguments, even without a risk assessment tool or literature assessing the

commitment of an adult whose offenses were committed as a juvenile, ample

evidence supported finding J.D. was at high risk of re-offense based upon the

clinical, treatment, and numerous evaluations documenting his behavior.




2
    Sexual Violence Risk-20.
                                                                            A-5131-17T5
                                       12
                                         C.

      J.D. asserts the failure to consider the different risk factors of juvenile and

adult sex offending and that juvenile-only sex offenders have a lower recidivism

rate than adult offenders, was a violation of his constitutional rights because the

court's decision ostensibly imposed a lifelong restriction. J.D. argues the judge

failed to credit his experts' testimony regarding the low re-offense rate of

juvenile-only offenders.

      We reject J.D.'s constitutional challenge for the same reasons as the trial

judge. As the judge stated, J.D.'s commitment is fundamentally different than a

life sentence because "civil commitment has an annual review and people are

not only encouraged to change but clearly can show they've changed . . . at

review hearings or initial hearings."

      The judge was free to accept part or all of the expert testimony offered on

J.D.'s behalf. Torres v. Schripps, Inc., 342 N.J. Super. 419, 430-31 (App. Div.

2001). A factfinder is not bound to accept the testimony of an expert witness,

even if it is unrebutted by any other evidence. Johnson v. Am. Homestead

Mortgage Corp., 306 N.J. Super. 429, 438 (App. Div. 1997).

      The trial judge gave ample reasons for rejecting the expert testimony

offered on behalf of J.D. including the opinion that J.D. had a lower likelihood


                                                                             A-5131-17T5
                                        13
of re-offense because he offended as a juvenile.          He noted J.D.'s experts

improperly discounted the sexual offenses J.D. committed against certain

victims. The judge rejected the experts' theory that J.D.'s offenses were the

product of juvenile experimentation noting "the experimentation didn't continue

. . . it crossed over into a mental abnormality that predisposes him." The judge

found the experts' theory that J.D. could not be diagnosed with a personality

disorder was unsupported by the DSM-5.

      The record contained evidence of J.D.'s likelihood to offend. At twenty

years old, J.D. told an evaluator he was masturbating to fantasies of "young

boys." The State psychiatrist noted the record indicated in spite of being in

essentially a twenty-four-hour supervised setting at the ADTC, J.D. "acted out

with other inmates," "danc[ed], hump[ed] the floor, [sang] about [oral sex]," and

"peek[ed] and masturbate[ed] in the showers." The psychiatrist testified J.D.

was placed on treatment refusal status in April 2018 and refused to participate

in discussion.       J.D. exhibited a disordered personality throughout his

institutionalizations, not just as a juvenile. He refused to participate in treatment

for several years.

      The judge concluded that J.D.'s mental abnormalities predisposed him to

engage in acts of sexual violence, and if released, he would have difficulty


                                                                             A-5131-17T5
                                        14
controlling his behavior and would likely engage in acts of sexual violence.

Adequate, substantial and credible evidence in this record supported the judge's

conclusion that the State clearly and convincingly proved J.D. should remain

committed.

                                       D.

         Finally, J.D. alleges the judge misread the documentary evidence, and

misinterpreted both the expert testimony and J.D.'s psychiatric and

psychological diagnoses. We thoroughly reviewed the record and are convinced

these arguments lack sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E). The trial judge's misstatement that J.D. was discharged from

a treatment facility one month before his nineteenth birthday, when in fact his

discharge occurred one month before his eighteenth birthday was not reversible

error.     R. 2:10-2.   Substantial evidence in the record supported J.D.'s

commitment.

         Affirmed.




                                                                         A-5131-17T5
                                      15